DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 30, 31, 34, 35 and 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Preece (EP 0338667) – cited in Applicant’s 11/25/2019 IDS.
With respect to claim 30, Preece discloses a system for cell fusion, which requires the electroporation of cell membranes.  The system includes a pulse generator (Figure 1:36), a pipette (Figure 1:28), and a pipette tip (generally, Fig. 1:10) mounted to the pipette.  The pipette tip comprises an elongated part (Figure 1:32) at a distal end of the pipette tip, a void (Figure 1:14) and a conductor (Figure 1:18).  The void holds a sample, and the conductor is in communication with the pulse generator to apply an electrical pulse to the sample within the void.  This is described in at least column 2, line 45 to column 4, line 4.  It is apparent from at least Fig. 1 that the elongated part contains no electrical conducting structure.
With respect to claim 31, Preece discloses the system as described above.  Preece further shows in Fig. 1 that the conductors 18 are located at least partially on or at one side of the outer surface of the pipette tip.
With respect to claim 34, Preece discloses the system as described above.  Preece further indicates that the pipette includes a plunger, but the plunger is not in communication with the pipette tip.
With respect to claim 35, Preece discloses the system as described above.  Preece further states that a stepper motor (Figure 1:29) is configured to operate a plunger, which affects fluid movement through the pipette, pipette tip and void via air pressure.
With respect to claim, 40, Preece discloses the system as described above.  Fig. 1 of Preece shows that the plunger is associated with the pipette, but does not directly contact the elongated part.  Preece does not teach a plunger electrode.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Preece (EP 0338667) as applied to claim 31, and further in view of Raptis (US 6001617).
	Preece discloses the system as described in the rejections above, however, does not teach that the conductor is configured as a ring-shaped portion.
	Raptis discloses a system for the electroporation of a sample.  The system includes a container having a circumferential wall (Figure 1:6) configured to define a void space for accommodating a sample fluid.  A conductor (Figure 1:4 and Figure 2:32) arranged as electrodes are used to apply an electric pulse to the sample.  Raptis teaches that the conductors are ring shaped and surround the contents of the container (“The electrode 4 encircles the substrate 1”).  At least Figs. 1A and 2A show that the electrode 4 is formed on and/or within the outer wall 6 of the dish.
	At the time of the invention, it would have been obvious to configure the Preece conductors as a ring-shaped band that is formed on or within the outer wall of the pipette tip.  Raptis teaches that it is known in the art to electroporate cells using an electrode arranged as a circular band around the perimeter of a sample location.  One of ordinary skill would have recognized that, during the application of voltage pulses, electrodes provided along the perimeter wall of the Preece pipette tip would behave in a similar manner, regardless of shape.  In other words, the electrode configuration of Raptis is considered to be interchangeable with the electrode configuration of Preece, and the provision of a ring-shaped conductor (which is taught by Raptis) is recognized in the prior art as being a functionally equivalent alternative. 

Claims 33, 36, 38, 39 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Preece (EP 0338667) in view of Chang (US 20070275454).
	With respect to claims 33, 38 and 41, Preece discloses the system as described above, however does not teach that the pipette tip includes a combining part and a connecting part located between the combining part and the elongated part.
Chang discloses a system for electroporation comprising a pulse generator (Figure 6:100), a pipette (Figure 6:600) and a pipette tip (Figure 10:440).  The pipette tip is mounted on the pipette and includes a void and a conductor (Figure 10:230b) in the form of an electrode.  The void holds a sample, and the electrical conductor is in electrical communication with the pulse generator in order to apply an electrical pulse to the sample in the void.  This is described on at least paragraph [0080].  Chang does not show that any other conducting structure other than electrode 230b is located in the void.  Chang further shows in at least Fig. 10 that the pipette tip includes a combining part, a connecting part and an elongated part, wherein first, second and third voids are associated with the parts, respectively.
[AltContent: textbox (Elongated part with 1st void)][AltContent: textbox (Tapered connecting part with 2nd void for transition between the combining and elongated part)][AltContent: textbox (Combining part with 3rd void for connection to the pipette)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    2376
    1484
    media_image1.png
    Greyscale

At the time of the invention, it would have been obvious to modify the Preece electroporation system in order to change the shape of the pipette tip to include a combining part, a connecting part and an elongated part.  Chang shows how a combining part is typically used to facilitate attachment to the pipette using common connection means.  For example, Chang appears to show a screw fitting and/or interlocking projections in Fig. 10 to accomplish this.  It is well established that applying a known technique (here, a combining part and a connecting part) to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.

	With respect to claim 36, Preece and Chang disclose the combination as described above.  Although Preece only mentions the use of platinum conductive materials, Chang additionally states in paragraph [0024] that the electrodes are made of any conductive material, including gold, silver and aluminum.  It would have been obvious to use known electrode materials when fabricating the Preece system.
	
	With respect to claim 39, Preece and Chang disclose the combination as described above.  Chang further shows in the Figures that the void is located inside an outer surface of the pipette tip.  A mere rearrangement of parts (here, adjusting the shape and location of the Preece void) is generally considered to be prima facie obvious.  See MPEP 2144.05.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Preece (EP 0338667) as applied to claim 30, and further in view of Chan (US 20020090649).
	Preece discloses the system as described above, however does not expressly teach electrodes made from conductive polymers.
	Chan discloses a system for electroporating a sample fluid.  Chan teaches that an array of electrodes is deposited on a substrate.  Paragraph [0056] teaches that the electrodes are made from a wide variety of conductive materials, including gold, silver, copper, aluminum and conductive plastics.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Preece conductor is made from known electrode materials, such as gold, silver, copper, aluminum and conductive plastics.  Chan teaches that all of these materials are suitable for constructing electrodes for use during an electroporation process.  It is well within the ability of one of ordinary skill to select a known solution from an assortment of identified options.  In this case, it would have been obvious to try any of the finite number of identified electrode materials taught by Chan, especially given that Chan expressly states that they are intended for electroporation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,523,071. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,523,071 include similar limitations relating to a pulse generator, a pipette and a pipette tip.  The claims of U.S. Pat. No. 9,523,071 state that the pipette tip includes a void and a conductor, wherein the conductor includes a single electrode configured to promote electroporation.   Furthermore, the claims of U.S. Pat. No. 9,523,071 indicate that there are no other electrodes associated with the pipette tip void.

Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,450,543. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,450,543 include similar limitations relating to a pulse generator, a pipette and a pipette tip.  The claims of U.S. Pat. No. 10,450,543 state that the pipette tip includes a void and a conductor, wherein the conductor includes a single electrode configured to promote electroporation.   Furthermore, the claims of U.S. Pat. No. 10,450,543 indicate that there are no other electrodes associated with the pipette tip void.

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.
Applicant primarily argues that Preece does not teach electroporation, but rather discloses an electrofusion operation.  In response, it is noted that apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Here, the Preece apparatus is fully capable of being used to porate cells because it includes the claimed electrodes and pulse generator.
Furthermore, electrofusion (as taught by Preece) requires cell membrane poration1.  Cells are fused together as they are porated during electroporation.  Accordingly, Preece teaches electroporation in order to accomplish electrofusion.

[AltContent: oval]Applicant additionally argues that Preece’s block 10 is not a pipette tip.  However, the entire structure 10 is located at the tip of the pipette.  There is a void 14 that extends through the tip structure, and conductors 18, 28 are in communication with the void.  An elongate part 32 is located at a distal end of the tip.  There are no limitations in the claims that preclude the existence of other structures, such as a water jacket.  Accordingly, Preece teaches the claimed pipette tip.
[AltContent: textbox (Pipette tip)][AltContent: textbox (Pipette)][AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    806
    521
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://pubmed.ncbi.nlm.nih.gov/3607233/